Name: Commission Regulation (EC) NoÃ 826/2005 of 30 May 2005 amending Regulation (EC) NoÃ 2659/94 on detailed rules for the granting of private storage aid for Grana padano, Parmigiano-Reggiano and Provolone cheeses
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce;  agricultural structures and production
 Date Published: nan

 31.5.2005 EN Official Journal of the European Union L 137/15 COMMISSION REGULATION (EC) No 826/2005 of 30 May 2005 amending Regulation (EC) No 2659/94 on detailed rules for the granting of private storage aid for Grana padano, Parmigiano-Reggiano and Provolone cheeses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 10(b) thereof, Whereas: (1) Article 6(1) of Commission Regulation (EC) No 2659/94 (2) lays down the amounts of private storage aid for Grana padano, Parmigiano-Reggiano and Provolone cheeses. In view of the financial resources available and taking account of the development in storage costs and of market price forecasts, it is necessary to amend those amounts. (2) Regulation (EC) No 2659/94 should be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk products, HAS ADOPTED THIS REGULATION: Article 1 Article 6(1) of Regulation (EC) No 2659/94 is replaced by the following: 1. The amount of private storage aid for cheese shall be as follows: (a) EUR 7,50 per tonne for the fixed costs; (b) EUR 0,20 per tonne per day of storage under contract for the warehousing costs; (c) for the financial costs, per day of storage under contract:  EUR 0,30 per tonne for Grana padano;  EUR 0,40 per tonne for Parmigiano-Reggiano;  EUR 0,25 per tonne for Provolone. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 284, 1.11.1994, p. 26. Regulation last amended by Regulation (EC) No 1231/2004 (OJ L 234, 3.7.2004, p. 4).